Citation Nr: 1423102	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD. 

In August 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

Subsequent to the most recent November 2012 Supplemental Statement of the Case, the Veteran submitted additional statements in December 2012, for which a waiver of initial RO consideration was provided.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's PTSD was not incurred as a result of a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A letter dated in February 2007, fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 &); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187. The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  Furthermore, the February 2007 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, VA treatment records, the August 2011 Board hearing transcript, and the Veteran's statements have been obtained and associated with the claims file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.
The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, however, as will be discussed in further detail below, the Veteran's reported in-service stressor event is unable to be verified and is not consistent with the places, types, and circumstances of his service, and the Veteran has not been shown to have combat service.  Consequently, service connection cannot be granted for the Veteran's PTSD based on a lack of a verified stressor.  Therefore, the Board finds that there is sufficient evidence to decide the case, and there would be no useful purpose in remanding this case yet again in order to provide the Veteran with a VA examination. 

The Board finds that the VA's duties to notify and assist has been  satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2); see also, 38 U.S.C.A. § 1154(b) (West 2002). 
The regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for PTSD

The Veteran contends that he developed PTSD as a result of his fear of hostile military activity during service while stationed in Germany during the Vietnam War era.  The Veteran has reported that in March or April 1967 he experienced an incident where he and fellow soldiers on guard of an ammunitions point on a military base in Ettlingen, Germany came under fire by the Italian Red Brigade.  See Veteran's statements dated December 2006, February 2007, December 2007, June 2008, September 2008, December 2009, and March 2012; see also August 2011 Board hearing transcript.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of PTSD or any other psychiatric disorder.

A review of post-service VA treatment records and Vet Center progress notes reflect that the Veteran has been diagnosed with PTSD.  Although the medical evidence includes diagnoses of PTSD related to his experience in Germany, there is no credible supporting evidence that a claimed in-service stressor occurred.

In this regard, the Board finds that the claims file contains no evidence that the Veteran received any awards or decorations indicative of combat, and there is nothing in his service records indicating that he ever served in combat.  See Veteran's DD Form 214.  Further, although the Veteran served during the Vietnam War era, there is no evidence showing that he was ever present or stationed in the Republic of Vietnam.  Therefore, the Veteran's claimed stressors cannot be presumed to have occurred under 38 U.S.C.A. § 1154(b).
With regard to verifying the Veteran's reported stressors, the U.S. Army and Joint Services Records Research Center (JSRRC) requested information from the Defense Personnel Records Information Retrieval System (DPRIS), which reviewed the 1967 U.S. Army Europe station list.  DPRIS verified that the Veteran's battalion was located in Ettlingen, Germany during the period of March 1 through June 30, 1967.  However, after coordinating their research with the United States Army Europe (USAREUR) Historian stationed in Heidelberg, Germany, DPRIS reported that the USAREUR historian was unable to document an incident in which the Veteran's compound came under fire during the reported period.

In a statement dated March 2012, the Veteran submitted a list of names of fellow service-members which, according to the Veteran, were present at the time the ammunitions point on the German military base came under fire.  The Board notes, however, that the Veteran has not submitted statements from these individuals in support of his in-service stressor event.  

For these reasons, the Board finds that all available avenues have been exhausted in order to attempt to verify the Veteran's reported stressors.  The claimed stressor is not verified.

In making this determination, the Board has considered the impact of the July 13, 2010, amendment on the Veteran's claim.  The Board finds that the Veteran's claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.  While the Veteran has reported throughout the course of this claim that he came under attack at an ammunitions point on a military base in Germany, the Board finds that these assertions are not consistent with his service.  Although the Veteran's period of service from July 1966 to June 1968 was during a period of war (Vietnam War), the Veteran was stationed in Germany, and the USAREUR historian did not document an incident during the Veteran's reported period of service.  Moreover, in a December 2009 statement, the Veteran reported that the attackers of the purported 1967 incident in Germany were members of the "Italian Red Brigade."  The Board notes, however, that the Italian Red Brigades was initially formed in 1970, three years after the Veteran's claimed incident.  See https://www.princeton.edu/~achaney/tmve/wiki100k/docs/Red_Brigades.html; see also http://en.wikipedia.org/wiki/Red_Brigades.  Accordingly, while the Veteran has noted that his PTSD is related to his experience in Germany, the Board finds that the Veteran's statements are not credible and that the requirement for corroborating the claimed in-service stressor has not been eliminated, as the claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.

Therefore, upon review of all relevant evidence of record, the Board finds that there is no evidence that the Veteran served in combat, his claimed stressors have not been verified, and his claimed stressors are not consistent with the places, types, and circumstances of his service.  As such, service connection cannot be granted for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


